In a proceeding pursuant to article 7 of the Real Property Tax Law, to review an assessment for the year 1963 upon petitioner’s real property known as the Glen Island Casino, on Glen Island in Long Island Sound, and to declare such property to be exempt from taxation by the City of New Rochelle, the parties cross-appeal as follows from a final order of the Supreme Court of Westchester County, made July 17, 1963 upon the court’s decision after a nonjury trial: (1) The petitioner (the County of Westchester) appeals from so much of the order as adjudged that the property is not exempt from taxation by statute (Real .Property Tax Law, § 406, subd. 1; Westchester County Administrative Code, § 213). (2) The respondents (the assessor and other officials of the City of New Rochelle) appeal from so much of the order as adjudged illegal and void the addition of the property to the assessment roll as taxable property for the tax year 1963. [See 39 Mise 2d 820.] Order, insofar as appealed’ from by the several officials of the City of New Rochelle, affirmed, without costs. Appeal by the County of Westchester dismissed, without costs, as academic. In view of the affirmance of the order insofar as appealed from by the city officials, it becomes unnecessary now to reach or to determine the question whether the Casino as it was operated prior to the tax year 1963, rendered it exempt from taxation for such tax year. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.